Citation Nr: 0821017	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  07-22 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status-post myocardial infarction (cardiovascular 
disability).

2.  Entitlement to service connection for residuals of an eye 
injury.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 16, 1970, to 
January 30, 1973, including service in the Republic of 
Vietnam from March to August 1971.  

The veteran also had active service from April 8 to December 
15, 1970, which in a July 1974 administrative decision the RO 
determined was under dishonorable conditions for VA purposes; 
VA benefits are prohibited based on any disability incurred 
in or aggravated during this period.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service medical records are negative for complaints or 
findings of heart disability.  In a November 2006 statement, 
however, the veteran's private physician opined that the 
veteran had coronary artery disease that "could be due to 
service in Vietnam."  To date, the veteran has not been 
afforded a VA examination and VA has not solicited a medical 
opinion addressing whether the veteran's cardiovascular 
disability, to include coronary artery disease, is related to 
or had its onset during service.  Under the circumstances, 
the Board concludes that such an opinion is necessary to 
adjudicate this claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Thus, the Board has no discretion and must 
remand this case to afford the veteran a VA examination to 
determine whether it is at least as likely as not that he has 
a cardiovascular disability that is related to or had its 
onset during service.  

As to his eye claim, the veteran was seen on numerous 
occasions during service for various eye complaints, 
including following an October 1970 explosion.  As noted 
above, VA benefits are prohibited based on any disability 
incurred in or aggravated during his initial period of 
service from period this incident took place during a period 
of service from April 8 to December 15, 1970.  He is 
currently diagnosed as having eye disabilities, and under the 
circumstances, the Board finds that a remand for an 
examination addressing whether the veteran currently has an 
eye disability that is etiologically related to his service, 
is necessary.  McLendon.

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the veteran to 
undergo an appropriate VA examination 
to determine the nature, extent, onset 
and etiology of any cardiovascular 
disability found to be present.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  The examiner should opine as 
to whether it is at least as likely as 
not that any cardiovascular disability 
found to be present had its onset in 
service or developed within the first 
post-service year, or is otherwise is 
related to service.  In doing so, the 
examiner should acknowledge the 
November 2006 private medical statement 
suggesting that the veteran's coronary 
artery disease might be related to his 
service in Vietnam.  The rationale for 
all opinions expressed should be 
provided in a legible report.  

2.  The RO should afford the veteran an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of any eye disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not that any eye 
disability found to be present had its 
onset in service or is otherwise is 
related to the veteran's period of 
honorable service from December 16, 
1970, to January 30, 1973, i.e., not 
due to the October 1970 incident.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

3.  Thereafter, the RO should 
adjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

